NOT FOR PUBLICATION                         FILED
                     UNITED STATES COURT OF APPEALS                       JUN 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

GABRIEL ECKARD,                                  No. 19-35307

                 Plaintiff-Appellant,            D.C. No. 2:18-cv-01053-JCC

  v.
                                                 MEMORANDUM*
ASEN DESHEV, Correctional Mental
Health Custody Unit Supervisor, sued
individually and in official capacity; et al.,

                 Defendants-Appellees.

                     Appeal from the United States District Court
                       for the Western District of Washington
                    John C. Coughenour, District Judge, Presiding

                               Submitted June 2, 2020**

Before:      LEAVY, PAEZ, and BENNETT, Circuit Judges.

       Washington state prisoner Gabriel Eckard appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging constitutional

claims arising out of his loss of book privileges. We have jurisdiction under 28



       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo. Shakur v. Schriro, 514 F.3d 878, 883 (9th

Cir. 2008). We affirm.

      The district court properly granted summary judgment on Eckard’s First

Amendment claim because Eckard failed to raise a genuine dispute of material fact

as to whether the prison policies under which he was sanctioned were not

reasonably related to legitimate penological interests. See Turner v. Safley, 482

U.S. 78, 89-91 (1987) (stating that a prison regulation impinging on First

Amendment rights is valid if it is reasonably related to legitimate penological

interests and articulating the factors for determining the reasonableness of the

prison regulation at issue).

      The district court properly granted summary judgment on Eckard’s due

process claim arising from his prison disciplinary proceedings because Eckard

failed to raise a triable dispute as to whether he was denied any procedural

protections that were due. See Wolff v. McDonnell, 418 U.S. 539, 563-68 (1974)

(due process requirements for prison disciplinary proceedings); see also

Superintendent v. Hill, 472 U.S. 445, 455 (1985) (requirements of due process are

satisfied if “some evidence” supports prison disciplinary decision); Cousins v.

Lockyer, 568 F.3d 1063, 1070 (9th Cir. 2009) (failure to follow internal prison

policy does not amount to a constitutional violation).

      The district court properly granted summary judgment on Eckard’s


                                          2                                    19-35307
deliberate indifference claim because Eckard failed to raise a triable dispute as to

whether defendants were deliberately indifferent to his mental health needs. See

Toguchi v. Chung, 391 F.3d 1051, 1057, 1060 (9th Cir. 2004) (holding deliberate

indifference is a “high legal standard” requiring a defendant be aware of and

disregard an excessive risk to an inmate’s health).

      The district court did not abuse its discretion by denying Eckard’s motions

for appointment of counsel because Eckard failed to demonstrate “exceptional

circumstances” warranting the appointment of counsel. See Cano v. Taylor, 739

F.3d 1214, 1218 (9th Cir. 2014) (setting forth standard of review and “exceptional

circumstances” requirements for appointment of counsel).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We do not consider documents not presented to the district court. See

United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990).

      AFFIRMED.




                                          3                                     19-35307